DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
 
Applicant’s amendment and response filed on 03/24/2022 have been received and entered into the case record.
Claims 28, 34, 35, 37 and 38 are amended.
Claims 28-32, 34, 35, 37-46 are pending in the application and examined on the merits.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-32, 34, 35, 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al. (2010. STEM CELLS 28:152–163) in view of Priest et al. (September 2015. Regen. Med. 10(8), 939–958), Capela (US 2010/0158878), Keirstead et al. (2005. The Journal of Neuroscience 25(19): 4694-4705) and Totiou (2005. THE JOURNAL OF COMPARATIVE NEUROLOGY 486:373–383)
Regarding claims 28, Sharp et al. teaches a method of administering oligodendrocyte progenitor cells (OPCs) derived from human embryonic stem cells (i.e. pluripotent stem cells) to mice in order to treat cervical spinal cord contusion injuries (i.e. traumatic spinal cord injury) (Abstract, p. 153). Sharp et al. further teaches that the OPCs transplanted into the mic attenuated lesion pathogenesis and improved the recovery of fore limb motor function (i.e. upper extremity motor function) across multiple forelimb gait parameters (Abstract. p. 162). As the amount is effective in improving the recovery of motor function, it is interpreted as being a therapeutically effective amount. Sharp et al. further teaches that the OPCs express NG2 and PDGF-Ra (Figure 1).
However, Sharp et al. does not teach that the subject to which the OPCs are administered is a human subject.
Priest et al. teaches administering oligodendrocyte progenitor cells derived from human embryonic cells in order to determine their preclinical safety (Abstract). Priest et al. conducted long-term safety and toxicology studies in a rat model of thoracic spinal cord contusion injury. These studies were designed to address key safety parameters asso-ciated with direct administration of AST-OPC1 (i.e. hESC derived OPCs) into the injured spinal cord, including: biodistribution and long-term persistence of the transplanted cells; induction of any local or systemic toxicities; and AST-OPC1’s capacity for tumor or ectopic tissue forma-tion. The results of these studies supported clearance by the FDA to initi-ate a Phase I clinical trial to assess safety of AST-OPC1 in patients with subacute, sensorimotor complete thoracic SCI.  (p. 940). 
Capela et al. teaches a method of treating a mammalian individual suffering from a disease associated with demyelination of central nervous system axons, comprising introducing enriched population of OPCs a mammalian individual wherein the individual is a human in an amount effective to treat the disease. (Claim 32). 
It would be obvious to one of ordinary skill in the art to administer the composition of OPCs utilized to improve upper extremity motor function in a rat model as taught by Sharp et al. to treat spinal cord injuries and diseases associated with demyelination of the CNS axons in a human patient as taught by Priest et al. and Capela et al. with a reasonable expectation of success. An artisan would be motivated to administer the OPCs to a human patient as it has been shown that the OPCs derived from hESCs have been cleared for Phase I clinical trial with patients (i.e. humans) by the FDA (p. 955).
Additionally regarding the limitation of the amount of cells administered (Claims 28, 37 and 38), Sharp et al. teaches that 1,500,000 cells (1.5 x 106 cells) are administered to the location of the spinal injury (p. 153). However, Sharp et al. does not teach that the composition contains amounts of cells which are between 2 x 106 cells and 50 x 106 cells, more specifically 10 x 106 and 20 x 106 cells.
Priest et al. teaches administering oligodendrocyte progenitor cells derived from human embryonic cells at an amount of 2.4 × 106 cells per rat in order to determine the starting dose of 2 x 106- cells in human patients (p. 941, 955). Priest et al. further discloses that the highest planned dose for clinical testing is 2 x 107 cells/patient (p. 955).
It would have been obvious to one of ordinary skill in the art to modify and optimize the number of cells administered to the mice in Sharp et al. to have a range between 2 x 106 and 2 x 107 cells when administered to humans as taught by Priest et al. with a reasonable expectation of success. An artisan would be motivated to utilize OPCs between the range of 2 x 106 and 2 x 107 cells as Priest et al. states that due to the administration of the highest feasible dose in rats (2.4 x 106) it was determined to be the starting value in the clinical trial for humans and additionally, the highest planned dose for the clinical test would be 2 x 107 cells per patient (p. 955). Priest further states that it is important to identify the optimal cell administration parameters for SCI including injection volume and injection rate when administering a certain amount of cells (p. 955). Therefore the amount of cells is a case of routine optimization. Although 10 x 106 cells is not explicitly taught, it is within the range of optimization described by Priest et al of starting doses and highest planned dose for clinical testing (p. 955).
The combined teachings of Sharp et al., Priest et al., and Capela et al. as discussed above do not teach administering the composition of OPCs between 15-60 days post injury, and more specifically 20-40 days post injury (claim 28 and 34).
Totiou teaches the remyelination and demyelination following SCI in order to identify what processes would be beneficial therapeutic targets (Abstract). Totiou teaches that SCI has two phases of demyelination, an initial and a chronic phase (p. 379). The first demyelination occurs up until day 14, peaking at day 1 and then decreasing before increasing again after day 14 and progressively increased up until 450 days post injury (Abstract, Figure 5). Remyelinated axons appeared by 14 days post injury while demyelinated axons were still occurring, showing that the process was incomplete (Abstract). From 28 days post injury onward, the number of lymphocytes and debris-laden macrophages decreased substantially, and demyelinated axons were increasingly separated from one another and engulfed by fibrous processes (p. 377, 1st column). By 70 days post injury, a fibrous matrix of a scar formed and persisted (p. 375, 2nd column). By 120 days post injury, demyelinated axons were most often separated from one another and surrounded by thick fibrous processes (Fig. 2e). Electron microscopic analysis revealed that these fibrous processes were predominantly astrocytic (Fig. 2f). (p. 377, 1st column). The extensive astroglial engulfment of axons in the chronically injured spinal cord would suggest that the failure of remyelination at late time points after injury is due to the inaccessibility of axons and their signals to myelinogenic cells (p. 382).
It would be obvious to administer the OPCs via the method taught by Sharp et al., Priest et al., and Capela et al. at 20-40 days post injury which falls in the subacute/intermediate phase as taught by with a reasonable expectation of success. An artisan would be motivated to administer OPCs at 20-40 days post injury because Priest et al. teaches that OPCs when administered during the subacute phase of SCI, can act via multiple repair pathways that are relevant to SCI, including trophic factor signaling, cavity reduction and stimulation of axon outgrowth and myelination (p. 954). Furthermore, Kierstead et al. teaches that hESC-OPC administered at 10 months was not effective in increasing myelination however when administered 7 days, the OPCs were effective. This can be correlated to the presence of an astroglial scar (p. 4704).  As Totiou. teaches that during the course of SCI, at 14 days remyelination is shown to have started but the process is incomplete and astroglial scar formation begins at 28 days through 120 days (Abstract). The extensive astroglial engulfment of axons in the chronically injured spinal cord would suggest that the failure of remyelination at late time points after injury is due to the inaccessibility of axons and their signals to myelinogenic cells (p. 382), therefore one of ordinary skill in the art would be motivated to administer the OPCs during the period of time before 28 days but after 14 days while the remyelination signals are still occurring before the next phase of demyelination.
	Regarding claim 29, Sharp et al. teaches that the OPCs are transplanted via injection into the spinal cord injury site at one site cranial and one site caudal of the lesion epicenter at a depth of 1.2 mm (p. 153).
Regarding claims 30 and 31, the combined teachings of Sharp et al., Priest et al., and Capela et al.  as discussed above do not explicitly teach the distance from the injury epicenter wherein the composition is administered, nor that it is 2-10mm, or approximately 5mm caudal of the injury.
Keirstead et al. teaches a method of treating traumatic spinal cord injury via administering human oligodendrocyte progenitor cells (Abstract). Keirstead et al. further states that the method enhances remyelination and promotes improvement of motor function in rats which received transplantations to spinal cord injury sites 7 days post injury (Abstract, p. 4794). The OPCs, which are differentiated by the same protocols as Sharp et al. (p. 4795, Sharp et al. p. 153) are administered to the spinal cord injury site at a depth of 1.2 mm at one site 4mm caudal to the spinal cord injury epicenter (p,). And thus are administered approximately 5mm caudal to the spinal injury epicenter.
It would have been obvious to one of ordinary skill in the art to administer the OPCs 4mm caudal to the spinal cord injury epicenter as taught by Kierstead et al. in the method of administering OPCs to a human spinal cord injury as taught by Sharp et al., Priest et al., and Capela et al. with a reasonable expectation of success. An artisan would be motivated to inject the OPCs 4mm caudal to the injury site as it has been shown that the OPCs are capable of migrating and engrafting over short distances in the spinal cord up to 11 mm cranially and 3mm caudally (p. 4698). Furthermore, although the exact distance of injection from the epicenter is not specified in Sharp et al., Sharp et al. teaches that most of the transplanted hESC-derived OPCs localized to the lesion epicenter and the cervical lesion itself emanated a distance of 2mm (p. 161). 
	Regarding claim 32, Sharp et al. teaches that the OPCs localized mostly to the lesion epicenter (i.e. capable of engrafting to the injury site). (p. 156, 161). 
Regarding claims 35, Sharp et al. teaches that cyclosporine A is administered to the subject prior to treatment at a dose of 20 mg/kg/day (p. 153).  Cyclosporine A is utilized in the instant specification (para. 0079) as an exemplary immunosuppressive drug. As the specification nor claim provides guidance on what a “low dose” of Cyclosporine A it is interpreted that 20mg/kg/day is a low dose. 
	Regarding claim 39, Sharp et al. teaches that the injury is a cervical spinal cord injury (Abstract).
	Regarding claims 40-44, Sharp et al. teaches that the transplant group had an increase of stride length, proximal forelimb range of motion, specifically in the step lift-off, and a relative increase in frequency of passed-perpendicular steps. Thus, the improvement in forelimb function in the transplant group was observed across multiple forelimb gait parameters relevant to the level of injury (p. 161) . As the claim does not provide a definition for motor level nor a means to ascertain motor level, it is interpreted that as the data shows that the mean stride length increased to 17cm in transplanted groups by 9 weeks (by about 3 months) non-injured stride length was 17.5 (Fig 4A). Additionally, Sharp et al. teaches that bilateral improvement was present (p. 157). Thus, if bilateral improvement is achieved one of ordinary skill in the art would find unilateral improvement obvious.
	Regarding claim 45, Sharp et al. teaches that the oligodendrocyte progenitor cells are derived from human embryonic stem cells (Abstract).
	Therefore the invention would have been obvious to one of ordinary skill in the art. 



Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Sharp (supra) in view of Priest et al. (supra), Capela et al. (supra), Keirstead et al. (supra) and Totiou (supra) as applied to claims 28-32, 35, and 37-45, and in further view of Wang et al. (2013. Cell Stem Cell 12: 252–264)
	Regarding claim 46, the combined teachings of Sharp et al., Priest et al., Capela et al., Keirstead et al., and Totiou as discussed in the above 103 rejection of claims 28-32, 35 and 37-45 make obvious a method of improving upper extremity motor function via administering a composition of OPCs derived from ESCs to a human patient. However, these references do not teach that the OPCs are derived from iPSCs. 
	Wang et al. teaches that OPCs can be derived from iPSCs and hESCs in order to establish an autologous source of the cells (Abstract, p. 253). These cells exhibited high myelination efficiency to the same level as tissue derived OPCs when implanted (p. 261).
	It would have been obvious to one of ordinary skill in the art to derive the OPCs utilized in the method made obvious by Sharp et al., Priest et al., Capela et al., Keirstead et al., and Totiou from induced pluripotent stem cells as taught by Wang et al. with a reasonable expectation of success. As demonstrated by Wang et al. OPCs can be derived efficiently from ESCs or iPSCs  (p. 253), thus utilizing iPSCs as described by Wang et al. instead of the ESCs described by Sharp et al. and Priest et al. would be substituting known types of pluripotent stem cells for the same purpose of deriving OPCs. 
	Therefore it would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive.
Upon further search and consideration, the rejection has been modified to no longer include Norenberg and thus the arguments directed towards the reference are moot. Instead, to better address the timeline of astroglial scarring, the reference of Totiou is utilized.
Regarding the 103 rejections outlined in the previous office action, Applicant argues that Kierstead discloses other inhibitors of remyelination aside from the astroglial scar and therefore the Office has improperly expanded upon the teachings of the reference. 
While Kierstead does state that other factors contribute to inhibition of remyelination, Examiner disagrees that this detracts from the rejection. The identification of other factors does not teach away or negate the teachings that Kierstead suggests are the cause of the OPCs administered at 10 months’ lack of myelination. Furthermore, Kierstead shows on p. 4704 various references known in the art which point to astroglial scarring and while stating briefly that other factors may contribute without references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632  


/TAEYOON KIM/Primary Examiner, Art Unit 1632